Citation Nr: 0722060	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Michael P. Sheridan, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to January 
1990.  

This matter returns to the Board following a June 2006 Board 
Remand.  This matter was originally on appeal from an October 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In January 2006, the Board referred this case to a VA 
neurologist for a medical expert opinion.  The record 
reflects that the Board received the VA neurologist's 
(M.I.H., M.D) opinion in February 2006 and the veteran was 
sent a copy of the opinion with a letter dated in April 2006.  
The veteran submitted additional evidence and argument in 
response to the April 2006 letter and asked that the case be 
remanded to the RO for consideration of the evidence.  

In June 2006, the Board remanded the issue on appeal for RO 
consideration of additional evidence, as requested by the 
veteran.  

In January 2007, the Board received additional medical 
evidence from the veteran.  In June 2007, the veteran waived 
his right to have his case remanded to the RO for review of 
the additional evidence submitted with his appeal.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2006).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence does not show that the veteran's 
current peripheral neuropathy is related to his military 
service or that it manifested to a compensable degree within 
a year of discharge.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active military service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§  1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	June 2006 Board Remand and The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the veteran was sent an initial VCAA 
notice in April 2002; however, the April 2002 notice did not 
address all notice elements required under the VCAA.  Thus, 
the veteran did not receive adequate VCAA notice prior to the 
initial denial of his claim.  Nonetheless, the veteran was 
later sent adequate notice in February 2005 and June 2006 and 
his claim was subsequently readjudicated as will be explained 
below.  Thus, any defect with respect to the timing of the 
notice has been remedied in this case.  

In correspondence dated in February 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits and 
described the type of evidence that would support his claim.  
The RO also listed the evidence already received in support 
of the veteran's claim, the evidence that VA was responsible 
for obtaining, and the evidence that VA would make reasonable 
efforts to obtain on the veteran's behalf.  Furthermore, the 
RO specifically asked the veteran to submit to VA any 
evidence in his possession that pertained to his claim. 

The Board notes that the February 2005 VCAA letter did not 
address the elements of degree of disability and effective 
date with respect to the veteran's claim.  Nonetheless, such 
notice defects constitute harmless error in this case as the 
veteran was subsequently sent notice of how VA determines 
disability ratings and effective dates in June 2006 
correspondence and his claim was readjudicated later that 
month.  

The Board further observes that the RO provided the veteran 
with a copy of the October 2002 rating decision, the June 
2004 Statement of the Case (SOC), and the June 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
Moreover, the veteran was sent a follow-up duty to assist 
letter in June 2006 and the veteran sent additional evidence 
in response to the October 2006 SSOC in January 2007.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran for the August 2005 Travel Board hearing.  In 
addition, the veteran's service medical records, DD Form 214, 
private treatment records and related correspondence dated 
from November 1985 to June 2006, several lay statements from 
the veteran's family, and numerous statements from the 
veteran are of record.  The Board further obtained a VA 
medical expert opinion with respect to the veteran's claim in 
February 2006.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that the RO 
complied with its June 2006 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.  


III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and peripheral 
neuropathy becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2006).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis 

The veteran contends that symptoms of his neurological 
disorder first manifested in service.  In the alternative, 
the veteran asserts that his current neurological disorder 
pre-existed service and was aggravated by his military 
service.  

The medical evidence of record clearly shows that the veteran 
currently suffers from peripheral neuropathy.  Indeed, the 
February 2006 VA neurologist (M.I.H., M.D.) reviewed the 
veteran's medical history as documented in the claims folder 
and concluded that the veteran suffers from a chronic 
progressive sensory motor peripheral neuropathy affecting the 
upper and lower extremities.  The Board also notes that the 
veteran's private treatment records and related 
correspondence dated from 1998 to 2006 contain various 
findings of a neurological disorder to include chronic 
progressive axonal neuropathy, motor neuropathy type 2, 
idiopathic sensory motor neuropathy, polyneuropathy, 
suspected immune mediated peripheral neuropathy and a 
possible superimposed myopathy.  

Nevertheless, the medical evidence does not show that the 
veteran's current peripheral neuropathy is related to his 
military service or that it manifested to a compensable 
degree within a year of discharge.  

The service medical records are absent of any findings of a 
neurological disorder and post-service treatment records 
indicate that symptoms related to peripheral neuropathy first 
manifested in 1998, approximately 8 years after the veteran's 
separation from service.  Indeed, Dr. M.I.H. reviewed the 
veteran's claims folder and specifically noted that symptoms 
of the veteran's peripheral neuropathy did not begin until 
1998.  He also concluded that the veteran's neuropathy was 
not in any way related to the veteran's active service, was 
not related to any injury sustained during active service, 
and "certainly" was not related to any ankle sprain 
sustained during active service.  Dr. M.I.H. additionally 
explained that the veteran may have had some subtle problems 
before 1998 related to his neuropathy including some 
difficulty heel walking; however, there were no significant 
clinical symptoms until 1998 based on his review of the 
records.  He further added that the veteran's neuropathy was 
not caused by or aggravated by any injury sustained in the 
military and there was no evidence of any pre-existing 
disorder or an increase in disability in service.

The Board notes that the veteran's treating VA neurologist, 
Dr. R.S.B., has submitted multiple letters in support of the 
veteran's claim from February 2004 to November 2006.  Dr. 
R.S.B. wrote in his June 2006 correspondence that the 
veteran's neuropathy should be service-connected because he 
was able to find treatment records that show that problems 
related to the veteran's neuropathy were present in 1985 when 
the veteran entered military service referencing the fact 
that two separate physicians noted an abnormal appearance to 
the veteran's distal lower extremities, poor coordination of 
the lower extremities, and inability to walk on his heels at 
that time.  Dr. R.S.B. similarly wrote in November 2006 
correspondence that the veteran's neuropathy should be a 
service-connected disability because it was more likely than 
not that the veteran's peripheral neuropathy had its start 
prior to 1985.  It is also noted that another neurologist 
(R.A.S., M.D.) wrote in a January 2005 letter that the 
veteran had a 20-year history of progressive weakness and 
numbness associated with his polyneuropathy, which would 
suggest that the veteran's neuropathy underwent an increase 
in severity during his military service.  However, the 
service medical records do not show such an increase.  As 
previously noted, the service medical records are absent of 
any findings or treatment of a neurological disorder.  
Although the veteran has suggested that his in-service 
treatment for bilateral foot pain in October 1986 and a 
swollen right ankle in May 1989 were manifestations of his 
neurological disorder, no medical examiner to include Dr. 
R.S.B. has attributed those symptoms to the veteran's 
neuropathy.  

Furthermore, Dr. R.S.B. has not specifically suggested in any 
of his correspondence that the veteran's pre-existing 
peripheral neuropathy was permanently aggravated by the 
veteran's military service.  Rather, Dr. R.S.B. has 
repeatedly indicated that any increase in severity shown by 
the veteran's neurological disorder was due to the natural 
progress of the disease.  Specifically, the Dr. R.S.B. wrote 
in June 2006 and November 2006 correspondence that the slow 
rate of the veteran's neuropathy was typical of hereditary 
sensory motor neuropathy type 2.  Similarly, Dr. R.A.S. wrote 
in January 2005 correspondence that the veteran had a 20 year 
history of progressive weakness and numbness.  

In sum, the medical evidence of record does not show that the 
veteran's peripheral neuropathy was caused or aggravated by 
military service or that it manifested to a compensable 
degree within one year of discharge.  Thus, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's claim and service connection for peripheral 
neuropathy is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


